DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s amendment to claims 1, 22 in the reply filed on 05/03/2021 is acknowledged; claims 3, 7-9, 11-20 were cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Amemiya and Ito in addition to previously relied on references below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,093,579 to “Amemiya” in view of US 2008/0282975 to Rius, US 2006/0289432 to “Morita,” US 2005/0152088 to “Ito,” and US 2006/0011297 to Kim. 
Claim 1: Amemiya discloses a substrate processing apparatus, comprising: a process chamber (3 [chamber], Fig. 1) which defines a process volume (inside 3); a vacuum chuck support (6 [wafer chuck]) for vacuum supporting a substrate (5 [wafer]) disposed within the process volume (inside 3, see col. 4, lines 9-13 where 6 provides chucking vacuum); a variable flow valve (15b [gas adjusting valve]) in fluid communication with the vacuum chuck (6, see col. 5, 10-20), wherein the variable flow control valve (15b) is disposed on a fluid flow path (branch) upstream from the vacuum chuck (6, Fig. 1); a pressure controller (13a [pressure gauge]) comprising a pressure detector (13a) disposed in the fluid flow path (branch) upstream from the vacuum chuck (6, see Fig. 1) and located on the fluid flow path (branch) between the variable flow valve (15b) and the vacuum chuck (6, see Fig. 1); a second valve (15a [gas adjusting valve]); and a vacuum pump (17 [vacuum supplying pump]) disposed downstream of the second valve (15a, see Fig. 1); the vacuum pump (17) in fluid communication with a control volume of the vacuum chuck (volume connecting 11 [reduced pressure duct] of 6) through a second conduit (12 [drawing duct], col. 5, lines 10-25).
However Amemiya does not disclose the pressure controller also comprises a flow rate detector; the second valve disposed downstream of the flow restricting valve.   
Rius discloses a controller ([controller], Fig. 2) comprises a flow rate detector (86 [flow sensor]) and a pressure detector (88 [pressure sensor]) for the purpose of controlling the vacuum level in the component during treatment (see para. [0097]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow rate detector with 
Amemiya does not disclose a flow restricting valve in fluid communication with the vacuum chuck and the variable flow valve during vacuum chucking, wherein the flow restricting valve is disposed on the fluid flow path downstream from the vacuum chuck; 
Morita discloses a flow restricting valve (33 [switch valve], Fig. 1) in fluid communication with a vacuum chuck (1 [bake plate]) and a variable flow valve (35 [flow regulating valve], see para. [0049]) during vacuum chucking (para. [0049-0055]), wherein the flow restricting valve (33) is disposed on the fluid flow path (29 [exhaust piping]) downstream from the chuck (1), for the purpose of suctioning the gas through the exhaust piping and control the valve for stopping the suction (para. [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow restricting valve with variable flow valve configuration as taught by Morita with motivation to suction the gas through the exhaust piping and control the valve for stopping the suction.
The apparatus of Amemiya in view of Rius and Morita does not disclose the vacuum pump in fluid communication with the process volume through a first conduit. 
Ito discloses a vacuum pump (516 [vacuum pump], Fig. 9) in fluid communication with the process volume (inside 511 [chamber], para. [0060] where they communicate) through a first conduit (“pipe” para. [0060]) and a control volume (503 [exhaust port]) of the vacuum chuck (501 [chuck]) through a second conduit (“pipe”), for the purpose of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacuum pump and process volume configuration with conduit as taught by Ito with motivation to attain a differential pressure necessary for vacuum attracting of a substrate, to an appropriate pressure, respectively, simultaneously. 
Regarding second valve and flow restrictor placement, Kim teaches that the arrangement of the various valves are not limited to a particular arrangement, and can be changed for the purpose of depending on the characteristics and objects of the apparatus (para. [0049]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rearrangement of parts options as taught by Kim with motivation to depend on the characteristics and objects of the apparatus. 
Claim 2: The apparatus of Amemiya in view of Rius, Morita, Ito, and Kim discloses the vacuum pump (31 Fig. 1, Morita) appears to be in fluid communication with the flow restricting valve (33, see Fig. 1).
Claim 3: (Cancelled).
Claim 4: 
Claim 5: The apparatus of Amemiya in view of Rius, Morita, Ito, and Kim discloses wherein the control volume (inside 3, Fig. 1, Amemiya) is in fluid communication with the variable flow valve (15b, Fig. 1 where the pipes are connected).
Claim 6: The apparatus of Amemiya in view of Rius, Morita, Ito, and Kim discloses wherein the control volume (inside ms “minute space”/27 [exhaust bores], Fig. 1, Morita) is in fluid communication with the flow restricting valve (33, see Fig. 1, where 29 is connected to 33 and MS/27, para. [0050]).
Claims 7-9: (Cancelled).
Claim 10: The apparatus of Amemiya in view of Rius, Morita, Ito, and Kim does not explicitly disclose wherein the flow restricting valve is a fixed flow valve.
However Morita discloses wherein a flow restricting valve (33 [switch valve], Fig. 5) is a fixed flow valve (33, see para. [0053] where 33 exhausts gas from the space at a fixed flow rate) for the purpose of the wafer receiving uniform treatment over the entire surface (see para. [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kind of valve taught by Morita to be a fixed flow type valve with motivation to have the wafer received uniform treatment over the entire surface.
Claims 11-20: (Cancelled).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of Rius, Morita, Ito, and Kim as applied to claims 1, 2, 4-6, 10 above, and in view of US 2006/0135047 to Sheydayi. 
Claim 21: The apparatus of Amemiya in view of Rius, Morita, Ito, and Kim does not explicitly disclose further comprising a check valve disposed downstream of the pressure controller and upstream of the vacuum chuck.
Sheydayi discloses further comprising a check valve (194 [check valve], Fig.  1A) disposed downstream of a pressure controller (182 [pressure gauge]) and upstream of a vacuum chuck (116 [platen], see Fig. 1A) for the purpose of indicating pressure to a regulating assembly (see para. [0060]) and/or not allowing flow under certain conditions (see para. [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the check valve and configuration as taught by Sheydayi with motivation to indicate pressure to a regulating assembly and/or not allowing flow under certain conditions.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Amemiya in view of Rius, Morita, Ito, and Kim as applied to claims 1, 2, 4-6, 10 above, and in view of US 2009/0101214 to North et al (“North”). 
Claim 22: The apparatus of Amemiya in view of Rius, Morita, Ito, and Kim discloses further comprising a fluid source (16a [ME gas supplying tank], see col. 5, lines 10-16, Amemiya) positioned upstream of the variable flow valve (15b), the fluid source (16a) configured to deliver an inert gas (see col. 5, lines 10-16).
However the apparatus of Cheng in view of Rius and Kim does not explicitly disclose the fluid source configured to deliver an inert gas a pressure within a range of about 15 psi to about 45 psi.
North discloses a fluid source (18 [gas source], Fig. 1) configured to deliver a gas a pressure within a range of about 20 psi to about 100 psi (see para. [0005]) for the purpose of adjusting or having variable pressure of the stream of gas conveyed to the inlet to achieve the required flow rates to the outlets (see para. [0005-0006]). It is noted that North’s range overlaps the claimed range. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow requirements as taught by North with motivation to adjust or have variable pressure of the stream of gas conveyed to the inlet to achieve the required flow rates to the outlets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718